Citation Nr: 1113198	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to a disability rating in excess of 10 percent for sciatica of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including referral for VA medical examinations and opinions.  The action specified in the October 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2010, the Veteran submitted a statement from a physician's assistant, R.M. testifying that the Veteran is being currently treated for chronic allergic rhinitis, as well as duplicates of records already contained within the claims file.  The RO has not considered this new evidence, and the Veteran has not signed a waiver of initial RO consideration of this new evidence.  See 38 C.F.R. § 20.1304(c) (2010).  However, the evidence provided is cumulative of other evidence already of record.  Thus, the documents submitted by the Veteran may not be deemed additional evidence for which a written waiver would be required.  Id.

The issues of entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine and sciatica of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA purposes.

2.  The Veteran's tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.

3.  The Veteran does not a chronic sinus disability and his current allergic rhinitis did not have onset in service and was not caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.385 (2010).

2.  The criteria for entitlement to service connection bilateral tinnitus have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for entitlement to service connection for a sinus disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Hearing Loss

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

There are no complaints of hearing loss in the Veteran's service treatment records.  

The Veteran's hearing was tested in March 1985, prior to enlistment.  Puretone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 0, 0, 5, 10, and 15 Hz, respectively.  Puretone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 0, 0, 10, 5, and 5 Hz, respectively.  Speech discrimination scores were not provided.

The Veteran's hearing was again tested in September 1986.  Puretone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000Hz were 0, 0, 10, 5, and 0Hz, respectively.  Puretone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000Hz were 5, 0, 5, 5, and 0Hz, respectively.  Speech discrimination scores were not provided.

If any audiometric testing was performed at separation from service in April 1988, the results are not of record.  

Post-service, the Board can find no evidence of complaints of or treatment for hearing loss prior to 2004, more than fifteen years after separation from service.  

In December 2009, the Veteran was afforded a VA audiological examination.  At the examination, the Veteran complained of military noise exposure from the firing range and motor pool.  

Puretone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 0, 10, 10, 15, and 15 Hz, respectively.  Puretone thresholds in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 0, 5, 10, 10, and 15 Hz, respectively.  Speech discrimination scores were 100 percent in both the right and left ears.  Thus, the Veteran does not meet the criteria for a "hearing loss" disability under 38 C.F.R.  § 3.385.

The Board acknowledges the Veteran's subjective complaints of diminished hearing ability; however, objective testing shows the Veteran's hearing to be within the range of "normal" for VA purposes.  As the Veteran does not have a current hearing loss disability as defined by VA regulations, entitlement to service connection for bilateral hearing loss must be denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Tinnitus

The Veteran's service treatment records are negative for complaints of or treatment for tinnitus.  

Post-service, in September 2004, the Veteran sought treatment from VA and complained of bilateral, intermittent tinnitus of approximately 15 years duration which he reported started after separation from service, providing factual evidence against his own claim.

In November 2004, the Veteran complained to his to primary care provider at Family Medical Center that he has had a problem of ringing in his ears for the past 18 years.  He described ringing in his ears two to four times per week and complained of diminished hearing at those times.  He was diagnosed with tinnitus.  In August 2007, the Veteran complained of ear pain that started three years ago, which he clarified was more of a ringing in his ears than pain.  He was diagnosed with a Eustachian tube dysfunction.  

In May 2007, the Veteran's spouse, J.S., submitted a letter in which she stated that the Veteran has complained of ringing in his ears since his military service.  

In December 2009, the Veteran was afforded a VA audiological examination.  The Veteran complained of in-service noise exposure from the firing range and motor pool.  He complained of constant bilateral tinnitus with a reported onset in 2006.  The Veteran was diagnosed with bilateral tinnitus which the examiner concluded was less likely than not the result of noise exposure in service.  

The Veteran was also afforded a VA otolaryngology examination in December 2009.  The Veteran described in service noise exposure from the firing range, although he did indicate the use of hearing protection, and from vehicle noise from the motor pool.  He denied any non-military noise exposure.  He complained of both bilateral high frequency hearing loss and tinnitus, which he estimated began just prior to separation from service.  The examiner reviewed the Veteran's claims folder and noted that there was no evidence of hearing loss or tinnitus in service or any current hearing loss and concluded that it was less likely than not that the Veteran's current tinnitus was related to the Veteran's military service, including military noise exposure or acoustic trauma.  

Based on the above evidence, the Board finds that the Veteran's tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

The Veteran's service treatment records are negative for any complaints of tinnitus and there is no evidence of any complaints of, or treatment for, tinnitus for more than fifteen years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

While the Veteran has on several occasions reported that his tinnitus had onset in service, on other occasions, he has placed the onset of this disability after separation from service.  At his December 2009 VA audiological examination, the Veteran reported that his hearing loss and tinnitus had onset in 2006, almost twenty years after separation from service.  Given these inconsistencies and the absence of any medical evidence of tinnitus in service or for many years after service, the Board must find that the Veteran's testimony placing onset of his current tinnitus in service has little probative value and that the Veteran is not credible concerning this issue.  

Additionally, two VA examiners independently concluded that the Veteran's tinnitus was unrelated to the Veteran's active military service.  

While the Veteran has offered his opinion as to the etiology of his tinnitus, he has not demonstrated that he has any knowledge or training in determining the etiology of such a condition.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that while the Veteran is competent to describe symptoms such as ringing in the ears, the question of whether the Veteran currently has tinnitus due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for bilateral tinnitus is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Sinus Condition

The Veteran's service treatment records show that he was treated in September 1985 for a nose and sinus problem of approximately two weeks duration and in June 1987 for an upper respiratory infection of approximately five days duration.  On a Health Questionnaire for Dental Treatment, the Veteran noted that he experienced sinus problems in the wintertime when he caught a cold.  

Post service treatment records show a diagnosis of and treatment for allergic rhinitis by Dallas Asthma and Allergy Center, with the earliest evidence of treatment in 1997, almost ten years after separation from service.  Private treatment records from Family Medical Center from 2004 show complaints of sinus congestion associated with allergic rhinitis.  

In December 2009, the Veteran was afforded a VA otolaryngology examination.  The Veteran reported a history of nasal congestion and drainage.  He is currently receiving treatment from an allergist and takes non-sedating anti-histamines and nasal steroids, as well as antibiotics as needed.  He estimated that antibiotics are prescribed by a physician on average once or twice a year.  

The examiner reviewed the Veteran's claims folder including service treatment records.  He noted the two instances of treatment for upper respiratory infections in service, pointed out that in both cases, the Veteran was not prescribed antibiotics, and concluded that the illnesses represented acute or viral illnesses.  He could not find any evidence of a chronic condition of the nose or sinuses.  

A review of a December 2009 CT scan of the paranasal sinuses showed normal and clear paranasal sinuses and no sign of air-fluid levels, mass lesions, or mucosal thickening.  The sinus walls were intact, and the ostiomeatal units of the maxillary sinuses were normal and patent.  The sphenoid, ethmoid, and frontal sinuses showed no abnormality.  No nasal septal deviation was seen.  The nasopharyngeal soft tissue showed no abnormality.  The overall assessment was that the Veteran's sinuses were normal and that there was no evidence of paranasal sinuses pathology.  

On physical examination, the Veteran's external auditory canals and tympanic membranes were normal in appearance.  His nose had mild swelling involving the bilateral inferior turbinates.  The nasal mucosa did not appear pale and allergic in appearance, but rather appeared slightly hyperemic.  There was no mucopus in the nose or nasopharynx.  There was no nasal crusting, significant nasal obstruction, or nasal polyps.  The Veteran's mouth and oropharynx were unremarkable.  

The examiner noted that the Veteran's reported symptoms appeared somewhat out of proportion to the physical findings (it is important to note that such a finding provides evidence against all of the Veteran's claims with VA, not simply this claim, raising the issue of whether the Veteran is exaggerating his complaints).  The Veteran had only mild nasal swelling and there was no evidence of either acute or chronic sinusitis either on physical examination or CT scan.  The Veteran does have a diagnosis of allergic rhinitis, but the examiner concluded that it was less likely than not that this current disability was related to the Veteran's active military service based on the absence of chronic allergic rhinitis in service.  

In March 2010, the Veteran submitted statement from a physician's assistant at Family Medical Center confirming that the Veteran is currently being treated for chronic allergic rhinitis.  

Based on all the above evidence, the Board finds that entitlement to service connection for a sinus disability is not warranted.  There is no evidence that the Veteran suffered from a chronic sinus condition in service or that he currently has a chronic sinus disability.  The Veteran does have a current diagnosis of allergic rhinitis, but there is no evidence that the Veteran suffered from allergic rhinitis in service.  Indeed, the Veteran's service treatment records are negative for any evidence of a chronic nasal or sinus disability (the Veteran was treated twice for upper respiratory infections, an acute, not chronic illness).

Additionally, there is no evidence of an allergy problem or nasal or sinus problems until almost ten years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

While the Veteran has offered his opinion as to the etiology of his claimed sinus disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such a condition.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a sinus or nasal disability due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a sinus disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify was satisfied by letters sent to the Veteran in August and October 2007, prior to the initial rating decision.  These letters informed the Veteran of what evidence was required to substantiate his claims, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  The appellant was also afforded VA medical examination in December 2009.  The examinations are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the Veteran complained in an April 2010 statement submitted by his representative that the examinations were "inadequate and potentially biased" because the doctors examining him did not listen to him or adequately examine him, the Board finds that these vague allegations are contradicted by the detailed nature of examination reports that are of record.
 
Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss, bilateral tinnitus, and 
a sinus disability is denied.
REMAND

In October 2009, the Board remanded claims of entitlement to service connection for a low back disability and entitlement to service connection for sciatica of the left lower extremity secondary to the low back disability to afford the Veteran a VA examination and medical opinion.

In a February 2010 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine and sciatica of the left lower extremity and assigned an initial 10 percent disability rating.  The issue of service connection is not before the Board at this time in light of this finding.  

In March 2010, the Veteran submitted a notice of disagreement (NOD) with the assigned ratings.  The Board finds that the NOD filed by the Veteran was timely filed with the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2010).  However, as it does not appear that the AOJ ever issued a statement of the case with regard to these issues, the Board is required to remand the issue to the AOJ for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must issue a statement of the case addressing the Veteran's appeal of the disability rating assigned for his service connected degenerative disc disease of the lumbar spine and sciatica of the left lower extremity.  The AOJ should inform the Veteran that in order to complete the appellate process for this matter, he should submit a timely substantive appeal to the AOJ.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal, the matter should it be returned to the Board.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


